Status of the Application
This Office action is in response to the Amendment and Response filed 15 May 2022.
The rejection under 35 U.S.C. 112(b) is withdrawn.
The rejection under nonstatutory double patenting over US App 16/684,286 is withdrawn in view of Applicant’s amendments to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 5, 11, 12, 14 and 19-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	At claims 2 (amended) and claim 21 (new) the amended “a female guayule plant is non-pollinating diploid” lacks adequate written description in the Specification and is New Matter.
	Applicant states that the amendments and new claim are supported by the specification at least in paragraph [0136], [0138], [0141], [0143], [0145], [0146]-[0149], [0151], Table 1, Table 2, Table 4 and the originally filed claims (page 5 of the Response). The Examiner has reviewed the Specification and does not find adequate written description support for said limitations in the claims.

Claims 2, 5, 11, 12, 14 and 19-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of producing viable hybrid guayule (Parthenium argentatum) seed from an interploidy cross using a facultative apomictic female guayule plant, does not reasonably provide enablement for producing interploidy or interspecific hybrid seeds from an interploidy cross using a female guayule plant that is a non-pollinating diploid. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	Applicant claims a method of “promoting” the production of viable hybrid guayule seeds from an interploidy cross using an non-pollinating diploid female guayule plant and a pollinator. The claims further specify that the pollinator belongs to a different Parthenium species.
	The Examiner notes that it is well established that guayule (Parthenium argentatum) is self-incompatible and cannot self-pollinate, thus requires a pollinator. This fact is acknowledged in the Specification on pages 15-16 in paragraph 0048. Further, it is well established that guayule reproduces predominantly by apomixes, but is faculatively apomictic and thus can produce seed viable hybrid guayule seeds by cross pollination.
	Applicant teaches pollenating diploid and tetraploid guayule plants in Example 1 (pages 30-32), crossing a triploid female guayule with two tetraploid guayule pollinators in Example 2 (pages 32-33). Applicant further teaches pollenating a pentaploid guayule plant using a Parthenium incanum plant in Example 3 (pages 33-34).
	Applicant does not teach how to produce viable hybrid guayule seeds using a non-pollinating diploid female guayule plant, specifically because Applicant does not teach the starting material used to practice the claimed methods. Other than the diploid x tetraploid crosses in Example 1, Applicant’s data does not appear to take into consideration viable apomictic seed which would not be what Applicant refers to as hybrid. This is also an issue with the interspecific cross in Example 3 which does not appear to take into consideration viable apomictic seed of the pentaploid female parent given that all of the progeny were pentaploid themselves.
	In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988) lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.
	Applicant has provided very limited guidance on using an interspecific pollinator plant in the claimed method to pollinate an apomictic female guayule plant. There are typically twelve recognized species within the genus Parthenium and Applicant only exemplified one of 11 possible interspecific combinations. Except in Example 1, Applicant does not distinguish viable hybrid guayule seeds from viable apomictic seeds, or how to predictably produce over 40% viable hybrid seeds from the cross in the claimed method. Hence, it would have required undue trial and error experimentation to make and use the invention as broadly claimed.
	In Wyeth v. Abbott Laboratories, 107 USPQ2d 1273, at 1276-1277 (Fed. Cir. 2013), the court teaches that, the specification…discloses only a starting point for further iterative research in an unpredictable and poorly understood field, the resulting need to engage in a systematic screening process for each of the many rapamycin candidate compounds is excessive experimentation. The court thus held that there is no genuine dispute that practicing the full scope of the claims, measured at the filing date, required undue experimentation.
	Applicant argues that independent claim 2 has been amended to clarify that both male and female parents are guayule, rendering the rejection moot. Applicant argues that new independent claim 21, in the interests of advancing the Application, Applicant respectfully submits that such new claim is enabled because the Applicant explains in the Specification that where the pollinator plant is from a different Parthenium species, the female guayule plant produces apomictic seeds, and the pollinator plant fertilizes the polar nuclei but not the embryo of the seed. Applicant argues that it would be understood to one of ordinary skill in the art that any pollinator plant from the Parthenium species described in the Specification would work equally well using the methods described and enabled in the original Specification. See, e.g., Specification [0046], [0149] and [0151] ("the methods described herein can be used with any of the 14 other species in the Parthenium genus as pollinators"). See page 6, 2nd and 3rd paragraphs of the Response.
	Applicant’s arguments are not found to be persuasive because Applicant provides no guidance on using a female guayule plant that is a non-pollinating diploid, nor does Applicant teach a female guayule plant that is a non-pollinating diploid. The Specification states that guayule is a self-incompatible plant that still shed viable pollen and can pollinate plants of other varieties but are incompatible of pollinating themselves or other plants of the same variety (page 16, lines 1-3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The rejection under 35 U.S.C. 103 is withdrawn in view of Applicant’s amendments to the claims. The Examiner can find no reference in the instant Specification or in the prior art to a non-pollinating diploid guayule plant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799. The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.


/David H Kruse/
Primary Examiner, Art Unit 1663